Citation Nr: 0420822	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-11 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
musculoligamentous strain in the right knee with ligamentous 
laxity.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint changes in the right knee.  



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to July 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating actions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In 
February 2004, the Board remanded this matter to the RO for 
further development of the record.  The requested development 
has now been completed and this matter has been returned to 
the Board for further appellate consideration. 



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  The veteran's service-connected musculoligamentous strain 
in the right knee with ligamentous laxity is manifested by 
moderate impairment.

3.  Radiological examinations of the right knee in May 2002 
and March 2004 demonstrate a normal right knee with no joint 
disease.  



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for 
musculoligamentous strain in the right knee with ligamentous 
laxity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2003).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint changes in the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claims.  The record contains the veteran's service medical 
records, private medical statements, and VA examination 
reports.  No additional pertinent evidence has been 
identified by the veteran as relevant to these issues.  In 
written statements dated in April 2004 and May 2004, the 
veteran stated that she had no additional evidence to present 
in support of her claims.  Under these circumstances, no 
further action is necessary to assist the veteran with her 
claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating of her service-connected 
right knee disabilities.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Additionally, a RO letter dated in March 2004 
explained to the veteran what information and/or evidence was 
necessary to support her claim, what information and/or 
evidence was needed from her, what information and/or 
evidence VA would obtain for her, and where to send the 
information or evidence.  The Board therefore finds that the 
notice requirements of the VCAA have been met.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553(1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities. In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2003) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. 
§ 4.40.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

The veteran's service-connected musculoligamentous strain of 
the right knee with ligamentous laxity is currently evaluated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which contemplates impairment of the 
knee and provides that a 30 percent evaluation is warranted 
for impairment of the knee with severe recurrent subluxation 
or lateral instability.  A 20 percent evaluation is warranted 
for impairment of the knee with moderate recurrent 
subluxation or lateral instability.  A 10 percent evaluation 
is warranted for impairment of the knee with slight recurrent 
subluxation or lateral instability.  

The veteran's service-connected degenerative joint changes in 
the right knee are currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003, which contemplates degenerative arthritis and provides 
that arthritis established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  In the absence of 
limitation of motion, x-ray evidence of involvement of 2 or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  A 
30 percent evaluation is assigned where flexion is limited to 
15 degrees.  Diagnostic Code 5261 provides for a zero percent 
evaluation where extension of the leg is limited to five 
degrees.  A 10 percent evaluation is warranted where 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted where extension is limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation is warranted for 
extension limited to 30 degrees.  Extension limited to 45 
degrees warrants a 50 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2003).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  See 38 
C.F.R. § 4.3 (2003).

The evidence demonstrates that the veteran was undergoing 
physical therapy three times a week in late 2000.  A December 
2000 letter from a private physician states that the veteran 
had good results with pain relief after physical therapy.  
The physician noted that the veteran had intermittent right 
knee pain.  It was also noted that the veteran was currently 
taking pain medication.  

Upon VA examination of the right knee in May 2002, the 
veteran complained of pain and weakness in the right knee.  
Flare-ups were noted to occur four to five times a year and 
lasting two to three weeks.  The veteran reported noticing 
flare-ups when going up steps or inclines, after being on her 
feet, and after being very active.  The veteran reported that 
prescription medication, physical therapy, and rest did help, 
but the knee hurt all the time.  She also reported functional 
impairment in walking as well as interference with her 
current duties at a nursing home because she was required to 
be on her feet.  Physical examination revealed no soft tissue 
swelling or discoloration about the knee.  The examiner noted 
the veteran was able to ambulate without any difficulty and 
she was able to flex the right knee from 0-140 degrees and 
completely extend it.  The examiner noted the veteran had 
very mild ligamentous laxity in the right knee.  Radiological 
examination of the right knee was noted as normal.  Relevant 
diagnoses of mild ligamentous laxity in the right knee and 
episodes of musculoligamentous strain in the right knee were 
noted.  The examiner noted that he had the veteran perform a 
number of repeated range of motion exercises in the right 
knee.  The veteran was able to complete all of the exercises 
without difficulty and her range of motion did not decrease.  
There was palpable crepitus in the right knee and the veteran 
did not exhibit any weakness, fatigability, pain, or 
incoordination with any repeated range of motion exercises in 
the right knee.  

An August 2002 statement from a private certified physician's 
assistant states that the veteran had continued complaints of 
right knee pain and significantly more episodes of right knee 
pain.  It was also noted that x-rays showed degenerative 
changes.  

Upon VA examination of the right knee in March 2004, the 
veteran complained of pain, stiffness, and weakness in the 
right knee on a daily basis.  The veteran reported that 
medicines did not help the pain.  Flare-ups were noted to 
occur about once every 2-3 weeks.  The veteran reported 
treating herself with rest, knee braces, Aspercreme, 
exercises, and pain pills.  She also reported functional 
impairment during flare-ups due to inability to walk for any 
distance as well as inability to climb stairs.  The veteran 
reported avoiding walking, dancing, and activities during a 
flare-up; therefore, functional impairment was noted to be 
moderate.  Physical examination revealed the veteran was able 
to ambulate without difficulty.  There was no soft tissue 
swelling, discoloration, or evidence of effusion noted about 
the knees.  The veteran was able to flex both knees from 0-
140 degrees and completely extend them, but with repetitive 
motion her range of motion did decrease.  Lackman's and 
McMurray's tests were both negative and no ligamentous laxity 
was noted.  There was mild crepitus in the right knee, but no 
ankylosis was noted.  The veteran's gait was unremarkable, 
but the knees were mildly painful on motion throughout all 
ranges of motion.  Radiological examination of both knees was 
normal and revealed no joint disease.  A diagnosis of 
musculoligamentous strain of both knees was noted.  The 
examiner stated that the veteran had a very difficult time 
completely extending the right knee on repetitive motion and 
was able to flex it from 5 degrees to 130 degrees each time.  
The veteran complained of mild pain and had minimal 
fatigability and minimal weakness, but no incoordination 
while doing range of motion testing.  Thus, the examiner 
concluded that the veteran appeared to be limited by pain and 
some fatigue following repetitive use.  The examiner also 
opined that the severity of the veteran's service-connected 
right knee appeared to be moderate.  

Following a thorough consideration of the evidence of record, 
the Board concludes that the veteran's service-connected 
musculoligamentous strain of the right knee with ligamentous 
laxity warrants a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, in that the medical evidence 
demonstrates moderate impairment.  The March 2004 VA examiner 
concluded that the veteran appeared to be limited by pain and 
some fatigue following repetitive use of the right knee and 
specifically opined that the severity of the veteran's 
service-connected right knee appeared to be moderate.  

The Board recognizes that the veteran has complained of daily 
pain and the medical evidence indicates some functional 
impairment due to pain and fatigability.  The United States 
Court of Appeals for Veterans Claims (Court) held in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), that where an evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, in 
evaluating the veteran's right knee disability the Board has 
considered the veteran's complaints of weakness, stiffness, 
pain, and additional functional impairment during flare-ups 
and has concluded that a 20 percent rating is appropriate for 
those symptoms.  The veteran's symptomatology during a flare-
up does not meet the criteria for an evaluation in excess of 
the 20 percent assigned herein.  Moreover, even considering 
the reasonable doubt provisions of 38 U.S.C.A. § 5107(b), the 
evidence does not otherwise show that the degree of 
impairment more nearly approximates the criteria for a rating 
in excess of 20 percent under applicable diagnostic criteria.  
See also 38 C.F.R. § 4.7.

In regard to the veteran's service-connected degenerative 
joint changes in the right knee, the Board concludes that an 
evaluation in excess of the currently assigned 10 percent is 
not warranted.  Although the August 2002 statement from a 
private certified physician's assistant states that x-rays 
showed degenerative changes, current VA radiological 
examination of the right knee dated in March 2004 shows a 
normal right knee with no knee joint disease.  Likewise, VA 
radiological examination of the right knee in May 2002 was 
normal.  The Board notes that the statement of the 
physician's assistant discusses both the right and left knees 
and does not clearly indicate which knee showed degenerative 
changes on x-ray.  In any event, VA radiological reports 
clearly show a normal right knee.  Furthermore, the medical 
evidence does not demonstrate limitation of motion warranting 
a rating in excess of 10 percent under Diagnostic Codes 5260 
and 5261.  Thus, the veteran does not meet the criteria for 
an evaluation in excess of 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, or 5261.  Although the 
veteran does demonstrate pain and some fatigue following 
repetitive use, this symptomatology is already contemplated 
by the currently assigned 10 percent rating and a rating in 
excess of 10 percent is not warranted under DeLuca, 
particularly in light of the absence of any evidence of 
degenerative joint disease upon x-ray examinations dated in 
May 2002 and March 2004.

Accordingly, the Board concludes that a 20 percent rating is 
warranted for the veteran's service-connected 
musculoligamentous strain of the right knee with ligamentous 
laxity.  The Board further concludes that the criteria for a 
rating in excess of 10 percent for degenerative joint changes 
in the right knee have not been met.  



ORDER

Entitlement to a 20 percent rating for service-connected 
musculoligamentous strain of the right knee with ligamentous 
laxity is granted, subject to the controlling laws and 
regulations governing the payment of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint changes in the right knee is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



